UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6791


SHANNON LANCASTER, a/k/a Shannon Miles Lancaster,

                    Plaintiff - Appellant,

             v.

JAMES RUANE, 0890,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:17-cv-02302-TMC)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon Miles Lancaster, Appellant Pro Se. Stephanie Holmes Burton, GIBBES &
BURTON, LLC, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shannon Miles Lancaster appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lancaster v. Ruane,

No. 7:17-cv-02302-TMC (D.S.C. June 18, 2018).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2